F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            APR 9 1999
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 BERNADETTE SETSER,

                Petitioner - Appellant,                   No. 98-2345
           v.                                            D. New Mexico
 PENNY LUCERO, Warden, New                       (D.C. No. CIV-98-11-LH/DJS)
 Mexico Women’s Correctional
 Facility; ATTORNEY GENERAL
 STATE OF NEW MEXICO,

                Respondents - Appellees.


                              ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Bernadette Setser seeks a certificate of appealability to challenge the

district court’s denial of her 28 U.S.C. § 2254 petition. Because Setser has not

made a substantial showing of the denial of a constitutional right,   see

28 U.S.C. § 2253(c)(2), we deny a certificate and dismiss this appeal.

       Setser raised three claims in her petition: (1) that her confessions should

have been suppressed at trial; (2) that tardy disclosure of a witness statement

denied her confrontation rights and constituted prosecutorial misconduct; and

(3) that she was denied a right of allocution. The magistrate judge conducted a

searching analysis of each claim and determined that each lacked merit, and the

district court adopted the magistrate judge’s Proposed Findings and

Recommended Disposition in toto, after a de novo review. We have undertaken a

thorough review of the magistrate judge’s Proposed Findings and Recommended

Disposition and of the authorities cited therein. We have also carefully examined

each of the authorities cited by Setser in her Application for Certificate of

Appealability. We are satisfied that the magistrate judge’s conclusions are

entirely correct.

       We note that in her objections to the magistrate judge’s Proposed Findings

and Recommended Disposition, Setser raised (or at least alluded to) arguments

that were not raised in her petition and which the district court did not address.

“Issues raised for the first time in objections to the magistrate judge’s


                                            -2-
recommendation are deemed waived.”   Marshall v. Chater , 75 F.3d 1421, 1426

(10th Cir. 1996).

      Accordingly, we DENY a certificate of appealability and DISMISS this

appeal.

                                            ENTERED FOR THE COURT


                                            Stephen H. Anderson
                                            Circuit Judge




                                      -3-